Citation Nr: 1643067	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-22 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a sleep disorder, diagnosed as obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and B.H.


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to February 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a
July 2009 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in North Little Rock, Arkansas.

The Board in October 2012 remanded the case for a videoconference hearing.  A hearing was conducted in February 2013, and a transcript is of record.  

When this case was previously before the Board in August 2015, it was decided in part and remanded in part for further evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his February 2013 hearing before the undersigned, the Veteran's representative reported that the Veteran had significant problems sleeping due to pain from his service-connected back disability.  The Veteran then also asserted that his need to arise to urinate frequently was due to medications taken for his service-connected hypertension.

The Board remanded this claim in August 2015 to afford the Veteran a VA examination to determine whether his sleep difficulties over the course of his claim rose to a level of disability, and whether such disability may be causally linked to a service-connected disability.

In response to the Board's remand, the Veteran was afforded a VA examination in February 2016 in which obstructive sleep apnea (OSA) was diagnosed.  In a subsequent addendum opinion in March 2016, a VA examiner stated that the Veteran was "diagnosed with osa in [February] 2016, out of service in 1982, so not service connected.  Also, osa is not related to or aggravated by his lumbar spine disability and associated pain, rationale is that medically this is not a cause of osa."

The Board finds that clarification is required from the March 2016 VA examiner.  Namely, part of the opinion appears to be based on absence of treatment.  It is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Moreover, the examiner did not consider the medications taken for the Veteran's service-connected lumbar spine disability and service-connected hypertension and any effect these may have on the Veteran's sleep.  The examiner also did not address what factors or conditions play a role in the Veteran's need to arise at night to urinate.

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Access to the electronic claims files should be provided to the VA examiner who provided the March 2016 VA opinion.  If the March 2016 examiner is unavailable, the claims files should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

The examiner should be requested to review the claims files and provide an addendum in which he responds to the following:  

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea originated during active service or is otherwise etiologically related to his active service or was either caused or aggravated (permanently increased in severity) by the service-connected lumbar spine disability and/or service-connected hypertension and any associated symptomatology (such as chronic pain, if present). 

The examiner should also consider medications taken for the service-connected lumbar spine disability and service-connected hypertension, and any effect these may have on the Veteran's sleep. 

The examiner should also address what factors or conditions play a role in the Veteran's need to arise at night to urinate, to the extent this need is present.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Undertake any other indicated development.

3.  Thereafter, readjudicate the Veteran's claim for service connection for a sleep disorder.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

